 In the Matter, of POTOMAC EDISON COMPANY, EMPLOYERandUTILITYWORKERS UNION OF AMERICA, CIO, PETITIONERCase No. 5 R-X4. Decided August 20, 1946Mr. William C. Walsh,,of Cumberland, Md., andMr. John Waga-,man,of Hagerstown, Md., for the Employer.Mr. Oliver J. Harper,of New York City,Mr. Reginald Brown,ofPittsburgh, Pa.,and'Mr. James Dean,Petitioner..Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cumber-,laud,Maryland, on Jur-e 25, 1946, before Harold Al. Weston, TrialExaminer.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with-the Board.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE EMPLOYERPotomac Edison Company-, a Maryland corporation with officeslocated at Hagerstown, Maryland, furnishes electrical power andlight in the State of Maryland, and through its subsidiaries in theCommonwealths of Pennsylvania and Virginia and the State of WestVirginia.During the calendar year of 1945, in excess of 25 percentof the raw materials purchased by the Employer, consisting of coal,wire, and wooden, poles, originated from points outside the State ofMaryland.During the same period, its gross income was in' excess,of$100,000,_ which representedthe saleof over 400,000,000 kilo-watt hours of electricity, 200,000,000 of which were transmitted bythe Employer's facilities to points outside the State of Maryland.70 N L. R B, No 17.164 POTOMAC EDISON COMPANY165.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to ,represent employees of theEmployer.III.THE QUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioneras the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate. unit.We find that a question affecting commerce hasarisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner urges as appropriate a unit of employees in theEmployer's Cumberland district," consisting of all line foremen,linemen, linemen helpers, groundmen, laborers, substation mainte-nance men, the utility man, and the janitor of the line department's,quarters, but excluding all clerical and service department employees,and supervisory employees with authority to hire and discharge.2The Employer does not contest the general composition of the pro-posed unit, but would exclude the line foremen, the substation mainte-nance employees, and the janitor.Live foremen:The two employees in this classification are each incharge of a line crew consisting of eight men. These crews areengaged in the construction and repair of all the power lines in theCumberland district, and receive their work assignments from theline superintendent.The line foreman directs the operations of eachmember of the crew and'is responsible for the over-all supervision ofthe entire crew while in the field.He is authorized to maintain dis-cipline; enforce safety regulations, regulate hours of employment,and settle minor grievances.Although the foreman generally doesnot have the authority to hire 3 and discharge, his recommendationsregarding transfers, lay-offs and discharges are accorded consider-able weight by higher management. In view of the foregoing it is1The Employer's organizational structure is composed of four separate districts,namel.1the Cumberland, Maryland district , the Frostburg, Maryland district , the Ke, ser, west.Virginia district,and the Romney,West Virginia district.-2There are approximately 30 employees in the proposed unit.3In an emergency,there have been occasions wheptemporary workers have been hiredby the foremen. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDour opinion that the line foremen are within the Board's definitionof supervisory employees, and we shall, therefore, exclude them fromthe unit.4SubstationMaintenance Men:There are two substation mainte-anance employees whose duties consist chiefly of the maintenance ofthe substatioiis in all-four districts of the Employer's organization.They operate independently of the Cumberland district, as such, andare supervised by the maintenance engineer for'the Western area.Their duties differ substantially from those of the linemen, and theonly relation between the two groups of employees is that both usecommon storage space for their trucks and equipment.We find nosuch community of interest between the linemen and the maintenancemen as would justify their inclusion in the same unit.Accordingly,we shall exclude the substation maintenance men from the bargainingunit.Janitor:The record discloses that this employee was formerly atruck driver in the line department and was transferred to the jobof janitor because of ill health.He performs the usual custodialduties in the building used as the linemen's quarters and is carried onthe same pay roll as the other employees in the line department.We are of the opinion that his duties and interests are sufficientlyrelated to those of the other employees of the line department to war-rant his inclusion in the unit.We find that all-linemen, linemenhelpers, groundmen, laborers, the utility man, and the janitor of theline department quarters, who are employed in the Employer's Cum-berland district, but excluding clerical and service department em-ployees, substation maintenance men, line foremen, and, all or anyother supervisory employees with authority -to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.-DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with, Potomac Edison Company,Cumberland, Maryland, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Re-gional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,4 SeeMatter of Gibson County Electric Membership Corporation;65 N. L R.B. 760;Matter of Virginia Electric and Power Company,68 N. L.R. B. 504. POTOMAC EDISON COMPANY167Sections 10 and 11, of National Labor Relations Board Rules andRegulations-Series 3, as amended, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have "since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented.by UtilityWorkers Union of America, CIO, for the purposes' of collectivebargaining.